Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 04/28/2022.
Claims 1,3,8,12,14, and 19 have been amended.
Claims 1-22 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 04/28/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-22 rejection under  35 USC § 101:
Applicant argues that “the  statement is factually and legally incorrect. None of claims 1-22 are directed to a method of organizing human activity.  Instead, claims 1-22 recite technical steps for the purpose of "selecting content responsive to detected audience information for display on a Digital Media Smart Screen carried by a carrier". Neither the steps themselves nor their recited purpose require or encompass "a commercial that includes advertising, marketing or sales activities. Further, the claims recite operations requiring the use of computing, sensor, and memory hardware, and that are capable of being performed by a machine without any humanSerial No. 17/358,697 Docket No. RLAN.003 intervention. There is no reasonable sense in which the claims are directed to organizing human activity   (page2/5)”.
Examiner disagrees. As per applicant specification “As used herein, "Digital Media Smart Screen" means an electronic display capable of displaying human-readable content, including advertisements, delivered in real time over a network, with additional functionality from onboard and nearby hardware and software as described herein for enriching identification of audience members and related functions (paragraph 26)”.  
 Thus, the recitation of “selecting content responsive to detect audience information for display on a Digital Media Smart screen” is considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising (i.e. (i.e. detected audience information for display on a Digital Media Smart Screen carried by a carrier) , marketing  or sales activities.    the recitation is directed toward an example of  organizing human activity, such as managing personal behavior or relationships (i.e. detected audience information for display on a Digital Media Smart Screen carried by a carrier)  or interactions between people.   
Also, the recitation of “selecting content responsive to detect audience information for display on a Digital Media Smart screen”  is considered to be abstract because the recitation is directed toward an example of  mental process, such as concepts performed in the human mind ( including an observation (i.e. ( detected audience information for display on a Digital Media Smart Screen carried by a carrier)).
As stated previously in the Office Action and the rejection below, the use of computer (i.e. computing, sensor, and memory hardware) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g.,( selecting content responsive to detected audience information for display on a Digital Media Smart Screen carried by a carrier) is an  improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-22 under 35 USC § 35 U.S.C. is maintained.

Applicant argues that “Nor does the Office Action acknowledge that "not all methods of organizing human activity are abstract ideas" or explain why any sequence of steps falls within the "certain methods of organizing human activity" identified in connection with 35 U.S.C. §101 by the Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 593, 134 S. Ct. 2347 (2014). The 2020 version of the Manual of Patent Examining Procedure (MPEP), based on recent case law and administrative guidance, explains that the "certain methods of organizing human activity" "is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances." MPEP 2106.04(a)(2)II. No finding has been made that the claims are directed to any one of these enumerated sub-groupings, nor any identification of "rare circumstances" that might justify a finding of abstract subject matter. No economic principles or practices, commercial or legal interactions, or managing of personal behavior and relationships or interactions between people is defined by any claim. Therefore, the claims are not directed to any abstract subject matter, within the grouping of "certain methods of organizing human activity," or otherwise. As no valid finding has been made that the claims are directed to non-statutory abstract subject matter, it is not necessary to proceed any further with an Alice analysis as summarized in MPEP 2106. The claims are directed to statutory subject matter, and the rejections on this basis should be withdrawn (page 2/5)”. 
Examiner disagrees.  The examples provided by the courts are merely meant to be illustrative and not limiting – there exist other examples and types of abstract ideas beside fundamental economic practices.
Although the PTO has the authority to establish regulations under 35 U.S.C. 2(b)(2), the text of Title 35 does not require that the PTO specifically define judicially-created exceptions to the statute, such as abstract ideas, nor have the Supreme Court or Federal Circuit provided such definitions in their decisions. Rather, from Supreme Court and Federal Circuit precedent, it appears that the abstract idea inquiry necessarily entails a less rigid case-by-case approach without a single, constant definition, because the confines of ineligible abstraction do not appear to be fixed and may evolve over time. Furthermore, the PTO’s preliminary guidelines, which have been followed by Examiner, are completely in line with Supreme Court and Federal Circuit precedent, and provide substantive criteria to both examiners and applicants in defining an abstract idea within a claim and determining overall subject matter eligibility. As such, it is Examiner's position that the office's action is supported by fact and analysis and has provided sufficient rationale and explanation.
As stated above, the recitation of “selecting content responsive to detect audience information for display on a Digital Media Smart screen” is considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising (i.e. (i.e. detected audience information for display on a Digital Media Smart Screen carried by a carrier) , marketing  or sales activities.    The recitation of “selecting content responsive to detect audience information for display on a Digital Media Smart screen” is directed toward an example of  organizing human activity, such as managing personal behavior or relationships (i.e. detected audience information for display on a Digital Media Smart Screen carried by a carrier)  or interactions between people.   
Also, the recitation of “selecting content responsive to detect audience information for display on a Digital Media Smart screen”  is considered to be abstract because the recitation is directed toward an example of  mental process, such as concepts performed in the human mind ( including an observation (i.e. ( detected audience information for display on a Digital Media Smart Screen carried by a carrier)) , evaluation  ).
As stated previously in the Office Action and the rejection below, the use of computer (i.e. computing, sensor, and memory hardware) does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g.,( selecting content responsive to detected audience information for display on a Digital Media Smart Screen carried by a carrier) is an  improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-22 under 35 USC § 35 U.S.C. is maintained.
With regard to claims 1-22 rejection under 35 USC § 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant has clarified the claims  rejection.  Therefore, the claim rejection of claims 1-22, under 35 USC § 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn.
With regard to claims 1-8, 10, 12-19 and 21 rejection under 35 USC § 102 (b), Applicant’s arguments are considered, but they are moot based on the new ground of rejection. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-22 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-22 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  detecting audience information for display on Digital Media Smart Screen carried by a carrier. As best understood by the Examiner, the limitations that set forth this abstract idea are: " acquiring in known geometric relation …”; “ determining,  at least one probabilistic characteristic of the one or more individuals …”; “providing,  the at least one probabilistic characteristic to a server for selection of the content for display …”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.  Such limitations are also considered to be abstract because the limitations are directed toward an example of  organizing human activity, such as managing personal behavior or relationships (i.e. detected audience information for display on a Digital Media Smart Screen carried by a carrier)  or interactions between people.    Furthermore, such limitations are considered to be abstract because the limitations are considered to be abstract because the recitation is directed toward an example of  mental process, such as concepts performed in the human mind ( including an observation (i.e. ( detected audience information for display on a Digital Media Smart Screen carried by a carrier)) , evaluation  ).
Step 2AProng 2: The additional elements “digital media smart screen, display device, sensor network adaptor”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (digital media smart screen, display device, sensor network adaptor) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-11 do not add significantly more. 
The dependent claims 2-11 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 12-22 suffer from substantially the same deficiencies as outlined with respect to claims 1-11 and are also rejected accordingly.  Therefore, the claims 1-22 are not  statutory.

Claim Rejections - 35 USC § 102







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.









Claims 1-22 are rejected under 35 U.S.C. 102(b) as being anticipated by  Wasserman, US Pub No: 2019/0034144 A1.

As per claims 1 and 12, Wasserman teaches:
acquiring by at least one processor via one or more sensors in known geometric relation to a display device of the Digital Media Smart Screen, sensor data for determining a probabilistic characteristic of one or more individuals within view of the display device (see at least the abstract, paragraphs 28-29;  paragraph 28 (identify vehicles near or on-route to electronic roadside displays or other digital displays, locations such as residence, work location or office, parking lot, etc., determine various characteristic of the vehicles or passengers, determine digital content for the electronic roadside displays and other display devices, determine a length of time for which the content will be displayed); paragraph 29 (Processor(s) 103 and its associated components may allow the system 101 to execute a series of computer-readable instructions, for example, to identify vehicles at specific locations, retrieve or determine vehicle or passenger characteristics, and determine digital content for electronic roadside displays or other display devices);
determining, by the at least one processor in real time, the at least one probabilistic characteristic of the one or more individuals based on the sensor data, using a real-time algorithm matching parameters from the sensor data to similar parameters of a data set (see at least paragraphs 53, 72, 135 and fig 3, with the associated text; Paragraph 72 with the associated text (an electronic display 300c, an intermediary server 320c, and one or more on-board vehicle computing devices 310c-311c. In this example, the on-board vehicle computing devices 310c and 311c (e.g., vehicle-based systems or personal mobile devices) may wirelessly transmit vehicle identifier information (e.g., a license plate number, VIN, user name or mobile number, or other identifiers) to the intermediary server 320c, along with the vehicle's position, speed, and/or direction data.  Depending on the types of the on-board vehicle computing devices 310c and 311c, various different protocols and techniques may be used for the wireless communication to the intermediary server 320c, including V2V and V2I communications, Wi-Fi, Bluetooth, and various other mobile communications networks. The intermediary server 320c may receive such transmissions from a plurality of vehicles, and may use the vehicle identifier information and location data to track the vehicles and to determine beginning and ending times for when vehicles 310c and 311c will be in viewing range of an electronic display 300c); 


wherein the sensor data comprises one or more identifiers for corresponding network adaptors in use by the one or more individuals, and the algorithm comprises selecting an identifier for a network adaptor that repeatedly appears in the first data set, detecting a plurality of past times and locations of the network adaptor based on the identifier and the sensor data  (see at least the abstract, paragraphs 6, 46, 53, 135,  paragraph 6 (Characteristics of the approaching vehicles, individuals associated with the approaching vehicles, driving data, driving patterns, and/or other data may be retrieved and analyzed in order to determine the digital content to be displayed on the display devices. In various cases, the determined digital content may correspond to a targeted advertisement, vehicle maintenance suggestion, driving safety warning, or other customized message based on the characteristics of the associated vehicles and individuals); paragraph 46 (Driving pattern data may include previous driving times, starting points, ending points, and driving routes taken during previous driving trips of a vehicle and/or drive); paragraph 53 (vehicle and individual characteristics may be used in combination with driving behaviors and patterns to determine targeted offers to drivers. For example, an insurance provider may receive and analyze vehicle and individual characteristics (e.g., vehicle make and model, mileage, condition, driver age, driving record, etc.) for a vehicle approaching a roadside display; Paragraph 135,The mobile computing device 950 may include a network interface 951, which may include various network interface hardware (e.g., adapters, modems, wireless transceivers, etc.) and software components to enable mobile device 950 to communicate with content determination and display server 910, vehicle 960, and various other external computing devices;
querying geographically limited portions of the second data set for records matchinq the plurality of past times and locations of the network adaptor, and obtaining the probabilistic characteristic from the records data  (see at least the  abstract, paragraphs 6, 46, 53, 135,  Paragraph 46 ( a vehicle-based system or personal mobile computing device (e.g., a smartphone or tablet computer of an occupant) may be configured to detect certain driving behaviors and driving patterns, such as speeding or excessively slow driving, swerving, erratic driving, and moving violations committed by the vehicle. These devices also may collect driving pattern data for one or more specifics vehicle and/or drivers over multiple driving trips. Driving pattern data may include previous driving times, starting points, ending points, and driving routes taken during previous driving trips of a vehicle and/or driver. Additional driving pattern data may include driving behaviors and driving performance metrics, such as average speeds, acceleration and braking patterns, turning and curve handling patterns, turn-signal usage, radio usage, and the like. Driving behaviors and patterns from the current trip may be compared to driving behaviors and patterns from previous trips to determine if the driver is driving hurriedly, cautiously, erratically, or in a high-risk manner compared to the typical driving behaviors and patterns of the driver and/or vehicle; paragraph 53 (vehicle and individual characteristics may be used in combination with driving behaviors and patterns to determine targeted offers to drivers. For example, an insurance provider may receive and analyze vehicle and individual characteristics (e.g., vehicle make and model, mileage, condition, driver age, driving record, etc.) for a vehicle approaching a roadside display;
providing, by the at least one processor, the at least one probabilistic characteristic to a server for selection of the content for display on the Digital Media Smart Screen  (see at least paragraph 53 (A customized insurance offer may, for example, identify the specific vehicle or driver by name, and include an insurance rate quote, discount, incentive, or other terms to display to the driver via the roadside display (e.g., “Hello [CUSTOMER Name]! We at [INSURANCE COMPANY] appreciate your safe and accident-free driving. Switch today to [INSURANCE COMPANY] and you will receive a [RATE or DISCOUNT DETAILS], guaranteed!! Visit [WEBSITE] or call [AGENT Name AND NUMBER] to redeem this offer!”).
 

As per claims 2 and 13, Wasserman teaches:
wherein the at least one processor comprises a processor of a remote server, and the method further comprises sending the real-time sensor data or a representation thereof to the server remote from the Digital Media Smart Screen (see at least paragraphs 65-68; paragraph 65 (In addition to any vehicle and individual characteristics determined based on the image and video data from cameras 302a and other sensors, the system in FIG. 3A may include a local database to store and track additional characteristics and driving data. For example, a local data storage at the electronic display 300a may store data for passing vehicles, such as vehicle identifying information (e.g., license plate state and number), the time the date the vehicle passed the electronic display 300a, the vehicle's speed, acceleration, steering, and lane positioning, the number of passengers in the vehicle, etc. Each time a vehicle is detected approaching the electronic display 300a, the vehicle's identifying information may be identified and used to retrieve data from the local data storage relating to the vehicle's previous trips. The vehicle and driving data from the current trip may be compared to the vehicle's previous driving trips to determine additional information, for example, if the vehicle is speeding or driving erratically compared to its past trips, if the vehicle is driving the route at an unusual time or day compared to its past trips, if a different driver or different passengers are in the vehicle compared to its past trips, if the vehicle has new body damage since its past trip, etc.);  

As per claims 3 and 14, Wasserman teaches:
 wherein the at least one probabilistic characteristic comprises at least one parameter from the group consisting of an advertiser ID, a personal identifier, a device identifier, or a demographic characteristic for each of the one or more individuals (see at least paragraphs 53, 72, 135 and fig 3, with the associated text; Paragraph 53 (A customized insurance offer may, for example, identify the specific vehicle or driver by name, and include an insurance rate quote, discount, incentive, or other terms to display to the driver via the roadside display (e.g., “Hello [CUSTOMER Name]! We at [INSURANCE COMPANY] appreciate your safe and accident-free driving. Switch today to [INSURANCE COMPANY] and you will receive a [RATE or DISCOUNT DETAILS], guaranteed!! Visit [WEBSITE] or call [AGENT Name AND NUMBER] to redeem this offer!”); Paragraph 72 with the associated text (an electronic display 300c, an intermediary server 320c, and one or more on-board vehicle computing devices 310c-311c. In this example, the on-board vehicle computing devices 310c and 311c (e.g., vehicle-based systems or personal mobile devices) may wirelessly transmit vehicle identifier information (e.g., a license plate number, VIN, user name or mobile number, or other identifiers) to the intermediary server 320c, along with the vehicle's position, speed, and/or direction data);  
the second data set is limited to data with time and location view of a current location of the carrier (paragraph 65 (In addition to any vehicle and individual characteristics determined based on the image and video data from cameras 302a and other sensors, the system in FIG. 3A may include a local database to store and track additional characteristics and driving data. For example, a local data storage at the electronic display 300a may store data for passing vehicles, such as vehicle identifying information (e.g., license plate state and number), the time the date the vehicle passed the electronic display 300a, the vehicle's speed, acceleration, steering, and lane positioning, the number of passengers in the vehicle, etc. Each time a vehicle is detected approaching the electronic display 300a, the vehicle's identifying information may be identified and used to retrieve data from the local data storage relating to the vehicle's previous trips. The vehicle and driving data from the current trip may be compared to the vehicle's previous driving trips to determine additional information, for example, if the vehicle is speeding or driving erratically compared to its past trips, if the vehicle is driving the route at an unusual time or day compared to its past trips, if a different driver or different passengers are in the vehicle compared to its past trips, if the vehicle has new body damage since its past trip, etc.);  

As per claims 4 and 15, Wasserman teaches:
receiving, by the at least one processor, the content selected by the server as most appropriate for one or more individuals characterized by the at least one parameter for presenting on the display screen while the carrier is within view of the one or more individuals, based on the at least one probabilistic characteristic (see at least paragraphs 53, 72, 135 and fig 3, with the associated text; (Paragraph 72 with the associated text (an electronic display 300c, an intermediary server 320c, and one or more on-board vehicle computing devices 310c-311c. In this example, the on-board vehicle computing devices 310c and 311c (e.g., vehicle-based systems or personal mobile devices) may wirelessly transmit vehicle identifier information (e.g., a license plate number, VIN, user name or mobile number, or other identifiers) to the intermediary server 320c, along with the vehicle's position, speed, and/or direction data);  

As per claims 5-6 and 16-17, Wasserman teaches:
wherein the carrier is mobile;
wherein the carrier is in a fixed location;
See at least the abstract, paragraph 6 (electronic display systems may include one or more roadside display  devices and/or other digital display devices, on-board vehicle devices, intermediary servers, advertising servers, and/or additional external data sources configured to operate individually or in combination (including roadside display devices, vehicle-based devices); 

As per claims 7 and 18, Wasserman teaches:
wherein the one or more sensors comprise at least one sensor from the group consisting of: a location sensor, a camera, a wireless receiver, and a proximity sensor (see at least paragraph 65 (n addition to any vehicle and individual characteristics determined based on the image and video data from cameras 302a and other sensors, the system in FIG. 3A may include a local database to store and track additional characteristics and driving data. For example, a local data storage at the electronic display 300a may store data for passing vehicles, such as vehicle identifying information (e.g., license plate state and number), the time the date the vehicle passed the electronic display 300a, the vehicle's speed, acceleration, steering, and lane positioning, the number of passengers in the vehicle, etc. Each time a vehicle is detected approaching the electronic display 300a, the vehicle's identifying information may be identified and used to retrieve data from the local data storage relating to the vehicle's previous trips);  

As per claims 8 and 19, Wasserman teaches:
wherein the sensor data comprises an MACID for a network adaptor in use by the one or more individuals (see at least paragraphs 68,72-73,76, 84-85, paragraph 72 (the on-board vehicle computing devices 310c and 311c (e.g., vehicle-based systems or personal mobile devices) may wirelessly transmit vehicle identifier information (e.g., a license plate number, VIN, user name or mobile number (i.e. MACID ), or other identifiers) to the intermediary server 320c, along with the vehicle's position, speed, and/or direction data); Paragraph 69, ( FIG. 3B, the electronic display 300d in this example may be configured with an antenna 305d to receive wireless transmissions from nearby vehicles 311d. Such transmissions may be sent by the on-board vehicle devices (e.g., vehicle-based computers, telematics devices, navigation systems, smartphones, etc.) using various different protocols and techniques, such as V2V and V2I communications, Wi-Fi, Bluetooth, and various other mobile communications networks. In this example, other on-board vehicle devices 310d may be configured to transmit data to an intermediary server 320d (e.g., via a mobile application of a smartphone or vehicle-based device), rather than transmitting data to the electronic display 300d);

As per claims 9 and 20, Wasserman teaches:
wherein the sensor data comprises a facial image of the one or more individuals (see at least the abstract and paragraph 142 (Vehicles sensors 961 also may include cameras and/or proximity sensors capable of recording conditions inside or outside of the vehicle 960. For example, internal cameras may detect conditions such as the identity of the driver (e.g., using facial recognition software), the number of the occupants, the types of occupants (e.g. adults, children, teenagers, pets, etc.), and the seating/positioning of the occupants in the vehicles.):

As per claims 10 and 21, Wasserman teaches:
wherein the one or more sensors are fixed relative to the Digital Media Smart Screen (see at least paragraph 68 (the on-board vehicle computing devices 310b-312b may include vehicle-based systems (e.g., vehicle computers, navigation systems, telematics devices, etc.) or personal mobile devices of the vehicles' occupants (e.g., smartphones, tablet computers, etc.). These devices may be configured (e.g., via mobile software applications) to establish wireless communication sessions with electronic displays 300b positioned along roads and highways, which may be configured with antenna 305b to receive transmissions from nearby vehicles 310b-312b); 

As per claims  11, 22: Wasserman teaches:
sending  by at least one processor, at least a portion of the sensor data to an anonymizer service for providing in anonymous form to the remote server (see at least paragraphs 31-32, paragraph 32  (the data transferred to and from various devices in an electronic display system 100 may include secure and sensitive data, such as confidential vehicle data, insurance data, and personal user data from drivers and passengers);

Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Carney, US Pat No: 6,408,278 B1, teaches system and method for delivering out of home programming.
Shuster, US Pat No: 9,596,569 B2, teaches method and system for interactive mobile offer system using time location for Out -of home display screen.
Soupliotis, US Pub No: 20190172099 A1, teaches out of home digital ad server.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682